EXHIBIT 10.8
XATA CORPORATION
AMENDED AND RESTATED VOTING AGREEMENT
     This Amended and Restated Voting Agreement (the “Agreement”) is made as of
the 4th day of December, 2009, by and among Xata Corporation, a Minnesota
corporation (the “Company”), funds associated with Trident Capital, Inc.
(collectively, “Trident”), and those certain holders of the Company’s Common
Stock listed on Exhibit A hereto (the “Major Stockholders” and together with
Trident, each a “Stockholder” and collectively, the “Stockholders”).
     This Agreement amends and restates the Amended and Restated Voting
Agreement by and among the same parties dated September 7, 2005, and said 2005
Voting Agreement is superseded and replaced by this Agreement. Terms used but
not defined herein have the meanings given to them in the Note Purchase
Agreement (as defined below).
WITNESSETH
     Whereas, the Major Stockholders are the beneficial owners of shares of the
Common Stock of the Company (the “Major Stockholders Stock”);
     Whereas, Trident holds shares of the Company’s Series B Preferred Stock
(the “Series B Preferred Stock”) and related warrants to purchase Common Stock
(the “B Warrants”), pursuant to that certain Common Stock Warrant and Series B
Preferred Stock Purchase Agreement (the “Series B Purchase Agreement”) dated
December 6, 2003;
     Whereas, Trident also holds shares of the Company’s Series C Preferred
Stock, Series D Preferred Stock and Series F Preferred Stock (the “Other
Preferred Stock”) and related warrants to purchase Common Stock (the “Other
Trident Warrants”);
     Whereas, concurrently herewith, Trident shall receive Notes that, following
the occurrence of a Conversion Event, will be convertible into shares of a newly
created series of preferred stock of the Company (the “Series G Preferred
Stock”) and warrants (the “G Warrants”) to purchase shares of Common Stock,
pursuant to that certain Note Purchase Agreement, dated of even date herewith,
by and among Trident, certain funds affiliated with Technology Crossover
Ventures (collectively, “TCV”), GW 2001 Fund, L.P., and the Company (the “Note
Purchase Agreement”); and
     Whereas, the obligations in the Note Purchase Agreement are conditioned
upon the execution and delivery of a voting agreement in the form of this
Agreement.
     Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



AGREEMENT
1. Voting.
     1.1 Covered Shares. The Major Stockholders each agree to hold all Covered
Shares subject to, and to vote the Covered Shares in accordance with, the
provisions of this Agreement. For purposes of this Agreement, “Covered Shares”
shall mean all shares of voting capital stock of the Company (including but not
limited to the Major Stockholders Stock) registered in the Major Stockholders’
respective names or beneficially owned by them as of the date hereof and any and
all other equity securities of the Company legally or beneficially acquired by
each of the Major Stockholders after the date hereof; provided, however, in the
event it is determined that Trident or an affiliate of Trident has beneficial
ownership of the Covered Shares by virtue of this Agreement or otherwise and, if
added to all other shares of capital stock of the Company, if any, as to which
Trident or an affiliate of Trident has beneficial ownership (the “Other Trident
Shares”), Trident would be determined to exercise or direct the exercise of a
new range of voting power within any of the ranges specified in
Section 302A.671, subdivision 2, paragraph (d) of the Minnesota Business
Corporation Act (a “New Voting Power Range”), then the number of Covered Shares
subject to this Agreement shall automatically be reduced, without further action
by, or on behalf of, Trident, the Company or the Stockholders, on a pro rata
basis with any Other Trident Shares that are subject to any other agreement or
arrangement deemed to give Trident beneficial ownership thereof (an “Other
Agreement”) (x) first, as to the shares of voting capital stock of the Company
issuable upon exercise of warrants (“Company Warrants”) held by the Major
Stockholders and any stockholders party to Other Agreements (with the effect
that such Company Warrants and any shares of voting capital stock of the Company
issuable or issued upon exercise of such Company Warrants shall not be subject
to the provisions of this Agreement or the Other Agreements, as applicable),
until the remaining Covered Shares subject to this Agreement taken together with
any Other Trident Shares, shall be less than the New Voting Power Range (the
“Company Warrant Reduction”), and, if such Company Warrant Reduction is not
sufficient to reduce the Covered Shares, when taken together with the Other
Trident Shares, to less than the New Voting Power Range, then (y) second, as to
the outstanding shares of voting capital stock of the Company held by the Major
Stockholder and any stockholders party to an Other Agreement, until the
remaining Covered Shares subject to this Agreement, taken together with the
Other Trident Shares, shall be less than the New Voting Power Range.
     1.2 Election of Directors.
          (a) On all matters relating to the election and removal of directors
of the Company, if (i) the holders of Series B Preferred Stock of the Company
(the “Series B Preferred”) no longer have the right to elect two (2) directors
pursuant to Section 8 of the Company’s Certificate of Designation of Preferences
of Series B Preferred Stock filed on December 8, 2003, as amended from time to
time (the “Certificate of Series B Designation”) but (ii) Trident continues to
hold the Required Number of Common Equivalents (as defined below), the Major
Stockholders agree to vote all Covered Shares held by them (or the holders
thereof shall consent pursuant to an action by written consent of the holders of
capital stock of the Company) so as to elect members of the Company’s Board of
Directors as follows:

2



--------------------------------------------------------------------------------



 



               (i) For so long as Trident continues to hold the Required Number
of Common Equivalents (as defined below), at each election of or action by
written consent to elect directors, the Major Stockholders shall vote all of
their respective Covered Shares so as to elect the Trident Designees described
in Section 1.2(a)(ii) below. Any vote taken to remove any director elected
pursuant to this Section 1.2(a), or to fill any vacancy created by the
resignation, removal or death of a director elected pursuant to this
Section 1.2(a), shall also be subject to the provisions of this Section 1.2(a).
Upon the request of Trident, each Major Stockholder agrees to vote its Covered
Shares for the removal of either Trident Designee.
               (ii) For the purposes of this Section 1.2, the following
definitions shall apply:
                    (1) “Trident Designees” shall mean (i) if the authorized
size of the Company’s Board of Directors is eight (8) members or more, the
Trident Designees shall consist of two (2) individuals that are nominated by
Trident; or (ii) if the authorized size of the Company’s Board of Directors is
seven (7) members or less, the Trident Designees shall consist of (x) one
(1) individual nominated by Trident and (y) one (1) individual who is an
industry representative not affiliated with the Company that is nominated by
Trident and acceptable to a majority of the remaining members of the Board of
Directors.
                    (2) “Required Number of Common Equivalents” shall mean at
least 800,000 shares of Common Stock (which shall include (i) any shares of
Common Stock issued to Trident or its affiliates, (ii) any shares of Common
Stock issuable upon conversion of any Series B Preferred Stock, Other Preferred
Stock or Series G Preferred Stock held by Trident or its affiliates or (iii) any
shares of Common Stock issuable upon the exercise of warrants to purchase Common
Stock held by Trident or its affiliates).
     1.3 Protective Voting Covenant.
          (a) For so long as any shares of Series B Preferred Stock remain
outstanding, the Company shall not take any action to increase the authorized
number of shares of Series B Preferred Stock without the written consent of
holders of not less than sixty percent (60%) of the outstanding shares of
Series B Preferred Stock.
          (b) For so long as any shares of Series C Preferred Stock remain
outstanding, the Company shall not take any action to increase the authorized
number of shares of Series C Preferred Stock without the written consent of
holders of not less than sixty percent (60%) of the outstanding shares of
Series C Preferred Stock.
2. Committees. Upon the request of Trident, the Company shall use its best
efforts to cause its Board of Directors to appoint at least one Trident Designee
(as specified by Trident) to serve as a member of each committee of the Board of
Directors, subject to any restrictions on committee membership that may be
imposed by the Sarbanes-Oxley Act of 2002, Nasdaq (or other securities exchange
on which the Company’s securities are traded) and the Securities and Exchange
Committee, or any similar restriction applicable to the Company.

3



--------------------------------------------------------------------------------



 



3. Indemnification Agreements. The Company shall enter into an indemnification
agreement with each Trident Designee, in the form attached as Exhibit G to the
Series B Purchase Agreement.
4. Fees and Expenses. The Company agrees that, for so long as Trident Designees
are represented on the Board, the Company shall reimburse such Trident Designees
for their reasonable out-of-pocket expenses incurred in attending meetings of
the Board or otherwise acting on behalf of the Company at the request and
direction of the Board.
5. Termination.
     5.1 This Agreement shall continue in full force and effect from the date
hereof through the earliest of the following dates, on which date it shall
terminate in its entirety:
          (a) December 6, 2013;
          (b) the date on which Trident ceases to hold the Required Number of
Common Equivalents; or
          (c) the date as of which the parties hereto terminate this Agreement
by written consent of (i) the Company and (ii) holders of a majority of the
shares of capital stock of the Company then held by Trident (on an as-converted
into Common Stock basis).
6. Transfers of Major Stockholder Stock.
     6.1 Permitted Transfers. Notwithstanding anything to the contrary contained
herein, shares of Major Stockholder Stock that (i) are sold by a Major
Stockholder in transactions effected on a national securities exchange or
through the Nasdaq Stock Market (excluding block trades of 10,000 shares or more
to a single purchaser) or (ii) are transferred as bona fide gifts or donations
to charitable organizations, (each, a “Permitted Transfer”) in either case,
shall be transferred free and clear of any restrictions on voting as described
herein. In the case of block trades of 10,000 shares or more to a single
purchaser, and all other sales or transfers of Major Stockholder Stock that are
not Permitted Transfers (each a “Restricted Transfer”), such transfers shall be
permitted to be made free and clear of any restrictions on voting as described
herein, provided that such Major Stockholder shall first grant to Trident the
right of first refusal set forth in Section 6.2.
     6.2 Right of First Refusal.
          (a) If a Major Stockholder proposes to sell any Major Stockholder
Stock in a Restricted Transfer (the “Restricted Transfer Shares”), Trident shall
have a right of first refusal to purchase all (but not less than all) of its Pro
Rata Portion (as defined below) of such Restricted Transfer Shares. The Major
Stockholder shall give Trident written notice (the “Transfer Notice”) of its
intention, describing the Restricted Transfer, the price at which such Major
Stockholder is proposing to sell the Restricted Transfer Shares (the “Offer
Price”), and the terms and conditions upon which such Major Stockholder proposes
to issue the same. Trident shall have seven (7) days from the date of receipt of
such Transfer Notice to agree to purchase all (but not less than all) of its Pro
Rata Portion of the Restricted Transfer Shares proposed to be sold, at the Offer
Price and upon the other terms and conditions specified in the Transfer Notice
by giving written notice to such

4



--------------------------------------------------------------------------------



 



Major Stockholder. Trident shall be entitled to assign all or any portion of its
rights to purchase any Restricted Transfer Shares hereunder to any affiliate of
Trident. For purposes of this Section 6.2, “Pro Rata Portion” shall mean, with
respect to Trident or any other person having a right of first refusal to
purchase Restricted Transfer Shares (each, an “Offeree”), that portion of the
number of Restricted Transfer Shares that a Major Stockholder proposes to sell
equal to (i) the aggregate number of shares of Common Stock owned by Trident or
such Offeree (calculated on a fully-diluted, as-converted and as-exercised
basis) divided by (ii) the aggregate number of shares of Common Stock owned by
Trident and all Offerees (calculated on a fully-diluted, as-converted and
as-exercised basis).
          (b) If Trident elects not to exercise its right of first refusal as to
such Restricted Transfer Shares, then the Major Stockholder shall give each
Offeree notice of Trident’s election, and each such Offeree shall have three
(3) days from the date of receipt of such notice to agree to purchase all (but
not less than all) of its Pro Rata Portion of such Restricted Transfer Shares
(calculated excluding any shares of Common Stock owned by Trident), at the Offer
Price and upon the other terms and conditions specified in the initial Transfer
Notice delivered to Trident, by giving written notice to such Major Stockholder.
In the event that any or all of the Offerees elects not to exercise its right of
first refusal as to its Pro Rata Portion of such Restricted Transfer Shares,
then the Major Stockholders may sell such Restricted Transfer Shares to any
person or persons at the Sale Price and upon the terms and conditions specified
in the Transfer Notice.
7. Miscellaneous.
     7.1 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to their heirs, personal representatives, or assigns by reason of a failure
to perform any of the obligations under this Agreement and agree that the terms
of this Agreement shall be specifically enforceable. If any party hereto or his
heirs, personal representatives, or assigns institutes any action or proceeding
to specifically enforce the provisions hereof, any person against whom such
action or proceeding is brought hereby waives the claim or defense therein that
such party or such personal representative has an adequate remedy at law, and
such person shall not offer in any such action or proceeding the claim or
defense that such remedy at law exists.
     7.2 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware as such laws are applied to agreements among
Delaware residents entered into and performed entirely within the State of
Delaware, without reference to the conflict of laws provisions thereof. The
parties agree that any action brought by either party under or in relation to
this Agreement, including without limitation to interpret or enforce any
provision of this Agreement, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the County of Santa Clara, California.
     7.3 Amendment or Waiver. This Agreement may be amended or modified (or
provisions of this Agreement waived) only upon the written consent of (i) the
Company, (ii) holders of a majority of the shares of capital stock of the
Company then held by Trident (on an as-converted into Common Stock basis) and
(iii) holders of a majority in interest of the Major Stockholder Stock. Any
amendment or waiver so effected shall be binding upon the Company, each of the
parties hereto and any assignee of any such party.

5



--------------------------------------------------------------------------------



 



     7.4 Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
     7.5 Successors and Assigns. The provisions hereof shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors, assigns, heirs, executors and administrators and other legal
representatives.
     7.6 Additional Shares. In the event that subsequent to the date of this
Agreement any shares or other securities are issued on, or in exchange for, any
of the Covered Shares by reason of any stock dividend, stock split, combination
of shares, reclassification or the like, such shares or securities shall be
deemed to be Covered Shares, as the case may be, for purposes of this Agreement.
     7.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one instrument.
     7.8 Waiver. No waivers of any breach of this Agreement extended by any
party hereto to any other party shall be construed as a waiver of any rights or
remedies of any other party hereto or with respect to any subsequent breach.
     7.9 Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of or in any similar
breach, default or noncompliance thereafter occurring. It is further agreed that
any waiver, permit, consent or approval of any kind or character on any party’s
part of any breach, default or noncompliance under this Agreement or any waiver
on such party’s part of any provisions or conditions of the Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement by law, or otherwise afforded
to any party, shall be cumulative and not alternative.
     7.10 Attorney’s Fees. In the event that any suit or action is instituted
under or in relation to this Agreement, including without limitation to enforce
any provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
     7.11 Notices. All notices required in connection with this Agreement shall
be in writing and shall be deemed effectively given upon the earlier of actual
receipt of: (a) personal delivery to the party to be notified, (b) one business
day after the date of confirmed transmission by facsimile, (c) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, specifying next day
delivery, freight prepaid, with written

6



--------------------------------------------------------------------------------



 



notification of receipt. All communications shall be sent to the address of the
holder as specified on the signature page hereto or at such address as such
party may designate by ten (10) days advance written notice to the other parties
hereto.
     7.12 Entire Agreement. This Agreement and the Exhibits hereto, along with
the Series B Purchase Agreement, Series C Purchase Agreement, and the other
documents delivered pursuant thereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof and no party shall be liable or bound to any other in any
manner by any oral or written representations, warranties, covenants and
agreements except as specifically set forth herein and therein. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.
[THIS SPACE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

          COMPANY:

XATA CORPORATION
      By:   /s/ Wesley C. Fredenburg         Wesley C. Fredenburg        General
Counsel and Secretary       

TRIDENT:
Trident Capital Fund-V, L.P.
Trident Capital Fund-V Affiliates Fund, L.P.
Trident Capital Fund-V Affiliates Fund (Q), L.P.
Trident Capital Fund-V Principals Fund, L.P.
Trident Capital Parallel Fund-V, C.V.
Executed on behalf of the foregoing funds by the undersigned, as an authorized
signatory of the respective general partner of each such fund:

                /s/ Don Dixon       (signature)       

          Don Dixon       (print name)       

          John Deere Special Technologies Group, Inc.
      By:   /s/ Bharat Vedak         Name:   Bharat Vedak        Title:   SVP,
Deere & Co.       

Amended and Restated Voting Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
Major Stockholders
     John Deere Special Technologies Group, Inc.
Exhibit A
Amended and Restated Voting Agreement

 